Citation Nr: 0945329	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for carotid artery disease 
from October 29, 2004 to October 31, 2007?

2.  What evaluation is warranted for carotid artery disease 
from November 1, 2007?

3.  What evaluation is warranted for right lower extremity 
peripheral vascular disease from October 29, 2004?


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to February 
1973, from August 1973 to August 1977, and from October 1977 
to February 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia which granted entitlement to service 
connection for carotid artery disease and right lower 
extremity peripheral vascular disease, and assigned 
noncompensable disability ratings for each disorder, 
effective from October 29, 2004.  

In a May 2009 Decision Review Officer Decision, the RO 
increased the disability rating for carotid artery disease to 
10 percent, effective from November 1, 2007.  

The record raises the issue of entitlement to service 
connection for left lower extremity peripheral vascular 
disease.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

The issue of entitlement to a higher initial disability 
rating for right lower extremity peripheral vascular disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In June 2009, the Veteran withdrew his appeal of his claims 
for higher initial disability ratings for carotid artery 
disease.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran have been met concerning his claim of higher initial 
ratings for carotid artery disease.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

In June 2009, prior to the promulgation of a decision in the 
appeal, the Veteran notified the Board that he wanted to 
withdraw the issue regarding the rating assigned carotid 
artery disease.  As noted in the introduction, the Veteran's 
appeal arises from an initial grant of service connection for 
the disorder and during the course of the appeal, the 
disorder was assigned staged ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).   By a February 2006 rating 
decision, the RO granted service connection for carotid 
artery disease and assigned a noncompensable disability 
rating, effective from October 29, 2004.  In a May 2009 
Decision Review Officer Decision the disability rating for 
carotid artery disease was increased to 10 percent, effective 
from November 1, 2007.  In May 2009 correspondence, the 
Veteran was notified of the increase and of the effective 
date of the increase.  The Veteran did not express 
dissatisfaction with the assigned effective date of the 
increased 10 percent rating.    

The Board construes the Veteran's June 2009 statement as an 
acceptance of the May 2009 rating decision increasing the 
evaluation assigned carotid artery disease to 10 percent, 
effective from November 1, 2007, as well as a prior 
noncompensable rating from October 29, 2004 to October 31, 
2007.   The statement is sufficient to represent a withdrawal 
of the Veteran's appeal for higher initial disability ratings 
for carotid artery disease.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration and the Board does not have jurisdiction to 
review the appeal on the withdrawn claims.  The claims must 
therefore be dismissed.


ORDER

The claims of what evaluation is warranted for carotid artery 
disease from October 29, 2004 to October 31, 2007, and what 
evaluation is warranted for carotid artery disease from 
November 1, 2007, are dismissed.


REMAND

The Veteran contends that his service-connected peripheral 
vascular disease of the right lower extremity should be 
afforded a compensable evaluation.

Right lower extremity peripheral vascular disease is rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7114.  Under 
Diagnostic Code 7114, claudication on walking more than 100 
yards, and diminished peripheral pulses or ankle/brachial 
index of 0.9 or less warrant a 20 percent rating.  
Claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less warrant a 40 percent rating.  

In a statement received in May 2009, the Veteran reported 
that he was unable to walk a distance of approximately 50 to 
60 feet without having great difficulty.  He also reported 
that he experiences ischemic limb pain at rest, persistent 
coldness of his extremities, atrophic skin changes and 
dystrophic nails on the feet.  
  
In light of his contentions, the Veteran was afforded a VA 
examination in June 2009.  The June 2009 examination report 
shows that the Veteran's peripheral vascular disease of the 
right lower extremity was manifested by atrophic changes and 
dystrophic nails.  There were no findings of persistent 
coldness or ischemic limb pain at rest.  The ankle/brachial 
index on the right was 0.92.  The presence or absence of 
claudication, however, was not specifically addressed despite 
the Veteran's complaints of pain and fatigue after walking 20 
yards on level ground at 2 miles per hour.  It is noted that 
a private examiner in July 2007 specifically suggested that 
the Veteran did have right lower extremity claudication.  
Thus, the Board finds that the evidence is insufficient to 
determine whether the Veteran meets the criteria for a higher 
evaluation under Diagnostic Code 7114.  Consequently, a new 
VA examination to assess the severity of the Veteran's right 
lower extremity peripheral vascular disease is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
right lower extremity peripheral vascular 
disease.  The claims file is to be made 
available to the examiner for review.  In 
accordance with the latest AMIE worksheets 
for rating peripheral vascular disease, 
the examiner is to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints and the nature 
and extent of any disability.  The 
examiner must specifically address whether 
the appellant suffers from caudication of 
the right lower extremity.  A complete 
rationale for any opinions expressed must 
be provided.

2.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
4.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal are not granted in full, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


